

115 S1528 IS: Genetically Engineered Salmon Labeling Act
U.S. Senate
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1528IN THE SENATE OF THE UNITED STATESJuly 11, 2017Ms. Murkowski (for herself, Mr. Sullivan, Ms. Cantwell, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the market name of genetically altered salmon in the United States, and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Genetically Engineered Salmon Labeling Act.
 2.PurposesIt is the purpose of this Act to— (1)ensure that consumers in the United States can make informed decisions when purchasing salmon; and
 (2)authorize an independent scientific and technical advisory organization to conduct a review of— (A)the possible effects of genetically engineered salmon on wild salmon stocks; and
 (B)the Food and Drug Administration’s approval of genetically engineered salmon for human consumption. 3.Market name for genetically engineered salmon (a)In GeneralNotwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the acceptable market name of any salmon that is genetically engineered shall include the words “Genetically Engineered” or GE prior to the existing acceptable market name.
 (b)DefinitionFor purposes of this section, salmon is genetically engineered if it has been modified by recombinant DNA (rDNA) techniques, including the entire lineage of salmon that contain the rDNA modification.
			4.Third-party review of certain salmon approval
 (a)Independent scientific organization review and reportThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall ensure that the National Academy of Sciences, or a similar independent scientific and technical advisory organization, conducts a review of, and submits to the Secretary a report on—
 (1)the environmental assessment carried out by the Food and Drug Administration and released on November 12, 2015, in support of approval of the new animal drug application under section 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b) with respect to AquAdvantage Salmon, taking into account the impact of AquAdvantage Salmon on wild stocks of salmon and related wild ecosystems; and
 (2)each environmental assessment carried out by the Food and Drug Administration in support of an approval of a new animal drug application under section 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b) related to a genetically engineered finfish intended for human consumption.
 (b)Second FDA environmental assessmentAfter receipt of a report under paragraph (1) or (2) of subsection (a), the Secretary shall conduct a second environmental assessment with respect to approval of the application described in such paragraph (1) or (2), taking into account the findings in such report.
 (c)Effective date of approvalNotwithstanding any other provision of law, the approval of a new animal drug application with respect to which review of an environmental assessment is required under subsection (a) shall not take effect until the Secretary completes a second environmental assessment under subsection (b).